Citation Nr: 1124995	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-38 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic disease affecting the bilateral knees, hips, elbows and ankles, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran had multiple periods of active duty service, active duty for training, and possible inactive duty for training, including, but not limited to, June 1956 to April 1966, January 1991 to April 1991, May 1994 to September 1994 and March 1996 to November 1996.  He retired from military service in December 2001.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan, which denied entitlement to service connection for the aforementioned claim.

In July 2009, the Board remanded the appellant's claim for additional development, specifically to obtain information regarding his exact periods of active duty service, active duty for training ("ACDUTRA") and inactive duty for training ("INACDUTRA"), as well as to afford him a VA examination pursuant to his claim.  The VA examination was performed in September 2010, and in March 2011, and the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claim.  The claims folder has been returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his recently diagnosed degenerative joint disease of the bilateral knees, hips, elbows and ankles is the result of active duty service "suffered as a forklift operator and all the jarring that his body took while performing his military duties."  See VA Form 646, December 2006.  Alternatively, he avers that such disorder is the result of an undiagnosed illness incurred while serving in Southwest Asia during the Persian Gulf War.  

The United States Court of Appeals for Veterans Claim ("Court") has held that "a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  As noted above, this matter was previously remanded in July 2009.  Unfortunately, however, the Board finds that there has not been substantial compliance with its remand directive.  Here, although the Veteran was provided with a VA examination in order to obtain an opinion regarding the etiology of his claimed joint disorders, it does not appear that the RO/AMC followed the Board's instructions to enumerate and verify all periods of active duty service and ACDUTRA, nor did it make a formal finding regarding whether the records associated with each verified period of service were present in the claims folder or whether they were unavailable.  Instead, several service personnel records were provided showing what appear to be multiple periods of annual training, along with a listing of the Veteran's service retirement points.  

Finally, it appears that although, as noted above, the Veteran is also asserting that his multiple joint disorder is the result of an undiagnosed illness in service, he was never provided with proper notice under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), which states that VA has a duty to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) (2010) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 71 Fed. Reg. 75669 (2006). 

The definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2010).  The Secretary has determined that headaches are included under this regulation.  See 38 C.F.R. § 3.317(b) (2010).  

Significantly, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a), (b) (2010).

Accordingly, although the Board regrets the necessity of a second remand, it nonetheless finds that such action is necessary in order to satisfy the aforementioned requests, as well as the duty to assist and notify under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an updated VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection based on an undiagnosed illness/Gulf War Syndrome.  The Veteran should be given an adequate amount of time to reply.  Any additional evidence should be associated with the claims folder.  The RO/AMC should then review such and take appropriate action.

2.  The RO/AMC should enumerate (month, day, year) and verify all periods of active duty service, ACDUTRA and INACDUTRA. This must be clear and should consist of more than just the Veteran's retirement points.  

3.  The RO/AMC should prepare a formal finding memorandum regarding the presence or absence of service treatment records regarding each period of service identified.   

4.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, supra.

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

